F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       June 1, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    M ICH AEL K EITH A NG EL,

                Plaintiff-Appellant,

    v.                                                  No. 05-2342
                                              (D.C. No. CIV-04-195-BB/W PL)
    TORRANCE COUNTY SHERIFF’S                            (D . N.M .)
    D EPA RTM EN T; C OU N TY O F
    TORRANCE, a M unicipal corporation;
    PETE G O LD EN , Sheriff, SU SAN
    EN CINIAS, CH ARLES D UBO IS,
    M ICH AEL ROB ERTS, and KELLY
    ROBERTS, acting individually and in
    their official capacities on behalf of
    Torrance County and the Torrance
    C ounty Sheriff’s D epartment; JOHN
    DOES, as unnamed defendants acting
    individually and in their official
    capacities on behalf of Torrance
    County and the Torrance County
    Sheriff’s D epartment,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Before BR ISC OE, M cKA Y, and BROR BY, Circuit Judges.




      M ichael Keith Angel, proceeding pro se, appeals the district court’s grant

of defendants’ motion for summary judgment and dismissal on his civil rights

claims. W e exercise jurisdiction under 28 U.S.C. § 1291 and we affirm.

      Amid media attention, defendants arrested and detained M r. Angel and

other individuals in connection with a major drug trafficking investigation. The

state magistrate court held a preliminary hearing, made a finding of probable

cause, and bound M r. Angel over for a trial on two felony charges. After

M r. Angel was incarcerated for twelve days, the district attorney filed a nolle

prosequi and had the charges dismissed.

      M r. Angel, represented by counsel, brought this suit in federal district

court, alleging that defendants should be held liable under 42 U.S.C. § 1983 for

arrest w ithout probable cause, unlaw ful detention, defamation, unreasonable

force, and cruel and unusual punishment. He also made state tort claims of

aggravated assault and battery, false arrest, false imprisonment, malicious abuse

of process, defamation, and negligence. Defendants filed a motion for sum mary

judgment.

      In ruling on the motion, the district court carefully analyzed M r. Angel’s

§ 1983 claims. The court determined that (1) collateral estoppel barred the re-



                                         -2-
litigation of his arrest claim, see Hubbert v. City of M oore, 923 F.2d 769, 772-73

(10th Cir. 1991) (holding that, where a criminal defendant had full and fair

opportunity to litigate the issue, probable cause finding in pretrial criminal

proceedings is binding in later civil rights action); (2) plaintiff had no claim for

supervisory liability against Torrance County or the Sheriff’s Office in the

absence of allegations of policy or custom, see M yers v. Okla. County Bd. of

County Com m’rs, 151 F.3d 1313, 1318 (10th Cir. 1998) (requiring proof that

policy or custom is the moving force behind governmental employee’s

constitutional violation); (3) qualified immunity protected the individual

defendants from plaintiff’s claims for damages, see Baptiste v. J.C. Penney Co.,

147 F.3d 1252, 1255 (10th Cir. 1998) (stating that qualified immunity shields

individual employees from liability unless their conduct violates clearly

established rights); (4) plaintiff lacked a factual foundation for his claims of

excessive force, illegal search, and cruel and unusual punishment, see Setliff v.

M em’l Hosp. of Sheridan County, 850 F.2d 1384, 1392 (10th Cir. 1988) (requiring

more than conclusory allegations to survive summary judgment on a

constitutional claim); and (5) defamation alone does not amount to an actionable

§ 1983 claim, see Siegert v. Gilley, 500 U.S. 226, 233 (1991) (stating that

“[d]efamation, by itself, is . . . not a constitutional deprivation”).

      The district court therefore granted defendants’ summary judgment motion

as to all federal claims. The court also declined to exercise supplemental

                                           -3-
jurisdiction over M r. Angel’s state claims and dismissed those claims without

prejudice. This appeal followed.

      W e review the district court’s grant of summary judgment de novo and

examine the record in the light most favorable to M r. Angel. Neal v. Lewis,

414 F.3d 1244, 1247 (10th Cir. 2005). “Summary judgment is appropriate if there

is no genuine issue of material fact and the moving party is entitled to judgment

as a matter of law.” Id. B ecause M r. Angel is proceeding on appeal pro se, we

construe his filings liberally. Id.

      M r. Angel’s appellate argument is primarily an attack on the factual basis

of state court’s probable cause determination. He asserts that the federal district

court “should [have been] able to put collateral estoppel aside.” Aplt. Br. at 2.

M r. Angel also questions the diligence and motives of his attorney and the

existence of the arresting officer’s law -enforcement license. After carefully

review ing the parties’ briefs, the district court’s order, and the record on appeal,

we conclude that M r. Angel has failed to raise a genuine issue of material fact

relevant to his § 1983 claims. For substantially the same reasons set out in the

district court’s order of August 23, 2005, we AFFIRM .

                                                      Entered for the Court



                                                      M onroe G. M cKay
                                                      Circuit Judge



                                          -4-